Title: To George Washington from Richard Peters, 1 October 1777
From: Peters, Richard
To: Washington, George

 

Sir
York Town [Pa.] Octr 1st 1777

I had the Honour of your Excellency’s Letter of the 28th Ultimo which I recd but this Day. I have attended to the Business you were pleased to recommend as far as Circumstances will admitt & shall use every Exertion in my Power convinced as I am of the Necessity of adding every possible Strength to the Army at this important Juncture. I have given Directions for the Route of the Troops agreeable to your request & have supperadded what I thought would conduce to accelerate their March. I have desired the Officers commanding Detachments to send their heavy Baggage to the Trap & take every possible Means to lighten the Troops & force their March as far as is consistent with the Health & Spirits of the Men. They are desired to impress Waggons to carry on the lame & fatigued as they go along. I wish I could give you better Accounts of the Virginia Militia than that great Numbers of them are but illy provided with Arms & Necessaries—The Men seem to be good & I make no Doubt will use such Materials as they have to their own Honour & the Advantage of the Cause. I could wish indeed they had the Arms which are in the Hands of other Militia who have not behaved with that Spirit & Firmness which the Salvation of their own Country demanded. I would mention to your Excellency that I think it best to station an Officer at the Ford above the Mouth of French Creek to direct the further Progress of the Troops. If such an one can be had at Lancaster he will be sent but lest a Proper Person cannot be found there would it not be better for your Excellency to send one? The Militia gone thro’ this Town & which are by Detachment on their Way are those of Fairfax Prince William, Loudon, Berkley Culpepper & Faquier amtg to about

          
            
            1200
            
          
          
            (Continental) Part of Gibson Regt abt
            400
            well provided.
          
          
            
            1600
            
          
        
Those of Frederick & Dunmore Counties are coming on & it is said in larger Proportions than the Rest. We are also informed that recruiting goes on well in Virginia & that a considerable Number of continental Troops (Recruits) are on their Way. One hundred & ten arrived this Day but naked & unarmed & how they & the rest are to be armed & equipped is yet a Mystery. Could not the Arms be taken from the sick & given to those who are well—Chester County would afford a great Supply of Blanketts if they were taken from the dissaffected; & it is to be wished Mr Mease would appoint some Place for delivering out Cloathing. Shoes are engrossed all over the Country & can be obtained upon no Terms but such as are extravagant except they are siezed & paid for at a reasonable Price. I enclose a Letter from Major Nicholas who was sent for the Arms at Springfield & Brookfield & altho it

appeared from the Returns now in the Office that there were at least 6,000, your Excellency will see how difficult it has been to obtain the Number mentioned in the Letter. How this can happen is difficult to determine. The Board request you will be pleased to send off Orders to Major Nicholas what he shall do with the Arms & any Stores he may bring. It is rather Mal apropos to bring Stores into this State at this Time. General Heath should be ordered to send all the Arms he keeps for the Regts to be raised & let them be delivered to those which are raised. The Arms kept in Connecticut in Case of an Invasion should be ordered where there is actually an Invasion as I concieve. But no Doubt some Order will be taken in this Matter. Will your Excellency be pleased to direct what shall be done with the Recruits who cannot from all Appearances be armed & cloathed here? As the Board meet but irregularly owing to Matters not being in a proper Train here yet, I have suggested much of this Letter to your Excellency & if there be too much Haste & Egotism you will be pleased to excuse it & believe me to be with the greatest Respect your Excellency’s very obed. & most hble Servt

Richard Peters


P.S. By a Letter from Major Nicholas since writing the above it seems that Col. Cheevers is on his Way with 2,000 Stands of Arms beside those intended to be brought by the Major—As I have no Assistant my Deputy not being here it will prevent my Attention to the forwarding the Troops in the Manner I could wish as I am & shall be much engaged in the Arrangement of the Office for a few Days when I shall be ready to execute with the greatest Industry & readiness any Commands your Excellency may be pleased to honour me with—I shall forward the Troops as they arrive here to Lancaster & if I hear of any Difficulties there shall go thither to surmount them as far as I can.

